OLD MUTUAL FUNDS I CONSENT OF COUNSEL We hereby consent to the use of our name and the reference to our firm under the caption “Other Fund Service Providers—Counsel and Independent Registered Public Accounting Firm” in the Statements of Additional Information included as part of Post-Effective Amendment No. 36 under the Securities Act of 1933, as amended, and Amendment No. 37 under the Investment Company Act of 1940, as amended, to the Registration Statement of Old Mutual Funds I on Form N-1A. /s/ Stradley Ronon Stevens & Young, LLP Stradley Ronon Stevens & Young, LLP Philadelphia, Pennsylvania September 23, 2010
